DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-12 have been examined in this application.  This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed 11/07/2022.  

	
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4-7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al., hereinafter, ‘Bailey’ (US 5462551 A), in view of De Mayo et al., hereinafter ‘De Mayo’ (US 10357236 B2), and further in view of Blackwell (US 10842698 B2).

In regards to Claim 1, Bailey teaches: A manually adjustable patient positioning device, comprising: a pair of parallel guide rails (10 and 11 – Fig. 1); at least one anchor rail (25 – Fig. 1) associated with the pair of parallel guide rails (Fig. 1); and a carriage assembly (35 – Fig. 1) slidably mounted to the pair of parallel guide rails (Claim 1 – ‘said carriage thereby being supported on said pair of elongated members for sliding movement’), wherein the carriage assembly (35) comprises: ; at least one anchor component (53 – Fig. 2) configured to releasably engage with the at least one anchor rail (‘By rotating knob 53, the threaded fastener is advanced to lockingly engage rail 25 and rigidly fix carriage 35 in the desired position relative to the frame 9’, Note: rotating the opposite direction will release);
Bailey does not teach: a cushion component and an anchor lever; wherein actuation of the anchor lever operates to release the at least one anchor component from engagement with the at least one anchor rail such that the carriage assembly is operable to be repositioned along the parallel guide rails. 
De Mayo teaches: a cushion component (14 – Fig. 2), but does not teach, and an anchor lever wherein actuation of the anchor lever operates to release the at least one anchor component from engagement with the at least one anchor rail such that the carriage assembly is operable to be repositioned along the parallel guide rails.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Bailey with these aforementioned teachings of De Mayo with the motivation of allowing for a more comfortable system such that the user does not have any pressure points during surgery/procedure and is more comfortable as the position of the body will be relatively similar over a long period of time and ulcers or sores could form without the use of a cushion or similar type of comfort device. 
Blackwell teaches: and an anchor lever (172 – Fig. 1) wherein actuation of the anchor lever operates to release the at least one anchor component from engagement with the at least one anchor rail such that the carriage assembly is operable to be repositioned along the parallel guide rails (‘The carriage unit 170 can include a handle 172 for one-hand operation by the user to loosen, tighten, position, and reposition’ – Col 6 Lines 26-28).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Bailey with these aforementioned teachings of Blackwell with the motivation of allowing for a more adjustable system to release the tension to further allow the user to configure the device for different patient sizes and dimensions.

In regards to Claim 4, Bailey teaches: The manually adjustable patient positioning device of claim 1, further comprising bearings (38/39 – Fig. 1) between the carriage assembly and the pair of parallel guide rails (Col 2 Line 58 – Col 3 Line 2).  

In regards to Claim 5, Bailey teaches: The manually adjustable patient positioning device of claim 4, wherein the bearings (38/39 – Fig. 1) are dry running bearings (see note #1 below).  
Note #1: The bearings from Bailey are broadly classified, as such, the bearings could be considered ‘dry run bearings’ as there is no further functional language describing the purpose or utilization of such a style of bearing to the instant invention. Furthermore, Bailey does not explicitly disclose the requirement of lubrication of its bearings to function, thus Bailey’s bearings are assumed to read on ‘dry run bearings.’

In regards to Claim 6, Bailey teaches: The manually adjustable patient positioning device of claim 1, but does not explicitly teach [wherein the parallel guide rails] are nonconductive. It is noted that Bailey does teach that its rails can be made of ‘durable materials’ (Col 1, lines 45-49).
However, before the effective filing date of claimed invention, it would have been obvious for one of ordinary skill in the art to have selected a nonconductive material (e.g. plastic) from the limited choice of possible alternatives of durable materials to reduce the risk of electric shock to a patient while still providing good strength-to-weight characteristics. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

In regards to Claim 7, Bailey teaches: The manually adjustable patient positioning device of claim 1, but does not teach, wherein the cushion component is releasably mounted in the carriage assembly.  
De Mayo teaches: wherein the cushion component (14) is releasably mounted in the carriage assembly (Col 4 Lines 38-45 and Fig. 2).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Bailey with these aforementioned teachings of De Mayo with the motivation of allowing for a more comfortable system such that the user does not have any pressure points during surgery/procedure and is more comfortable as the position of the body will be relatively similar over a long period of time and ulcers or sores could form without the use of a cushion or similar type of comfort device.

In regards to Claim 10, Bailey teaches: The manually adjustable patient positioning device of claim 1, further comprising a base plate (12 – Fig. 1).  

In regards to Claim 11, Bailey teaches: The manually adjustable patient positioning device of claim 1, further comprising one or more mounting arms (18 – Fig. 1) positioned vertically to the guide rails (Fig. 1) and configured to be received into table brackets (17 – Fig. 1) operable to secure the one or more mounting arms (18, Col 2 Lines 31-36), but does not teach, to mounting rails on the side of an operating table.
De Mayo teaches: to mounting rail[s] (41 – Fig. 3, see note #4 below) on the side of an operating table (Col 4 Lines 26-31, Fig. 3).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Bailey with these aforementioned teachings of De Mayo with the motivation of limiting any movement of the device on an operating table such that the surgeon is capable to have a more stable position of the user on the device, while the procedure is being completed.
Note #4: De Mayo discloses the invention except for the use of rails. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have incorporated more than one rail, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It is obvious because incorporating an additional rail would distribute forces applied on the system across both sides of the device and limit failure or movement of the device to one particular direction.

In regards to Claim 12, Bailey teaches: The manually adjustable patient positioning device of claim 1, wherein the carriage assembly (35) is operable for repositioning in one direction along the parallel guide rails (35 moves along 25 - Col 2 Lines 57-62, carriage moves parallel to guide rails) without user actuation of the anchor lever (loosening anchor component (aka knob) 53 will allow for repositioning of carriage assembly – Col 3 Lines 3-10).


	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over ‘Bailey’ (US 5462551 A), in view of ‘De Mayo’ (US 10357236 B2), Blackwell (US 10842698 B2), and further in view of Stulberg et. al, hereinafter ‘Stulberg’ (US 4615516 A).
In regards to Claim 2, Bailey teaches: The manually adjustable patient positioning device of claim 1, but does not teach, wherein the at least one anchor rail comprises a plurality of notches.  
Stulberg teaches: wherein the at least one anchor rail comprises a plurality of notches (91 – Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Bailey with these aforementioned teachings of Stulberg with the motivation of allowing for a more precise adjustable system that allows horizontal adjustments for the purpose of different patient sizes and anatomical differences.

In regards to Claim 3, Bailey teaches: The manually adjustable patient positioning device of claim 1, wherein the at least one anchor rail (25 – Fig. 1) comprises a flat engagement surface (Col 2 Lines 48-57, ‘a non-circular cross section is used to support the carriage (to be described) in any desired manner’), but does not teach, and the at least one anchor component comprises a friction generating component.  
Stulberg teaches: and the at least one anchor component comprises a friction generating component (91 – Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Bailey with these aforementioned teachings of Stulberg with the motivation of allowing for a more precise adjustable system utilizing the teeth to fasten the device into certain positions, which further lets the user adjust and secure while configuring the device to different patient sizes and anatomical differences.

	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 5462551 A), De Mayo (US 10357236 B2), Blackwell (US 10842698 B2), and further in view of Johnson (NPL).
In regards to Claim 8, Bailey teaches: The manually adjustable patient positioning device of claim 1, but does not teach, wherein the cushion component is cylindrical.  
De Mayo teaches: wherein the cushion component (14) is cylindrical (the top portion of 14 is shown to be cylindrical better supporting the underneath knee portion of the patient- see note #3 discussing shape of dumbbell).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Bailey with these aforementioned teachings of De Mayo with the motivation of allowing for a more comfortable system such that the user does not have any pressure points during surgery/procedure and is more comfortable as the position of the body will be relatively similar over a long period of time and ulcers or sores could form without the use of a cushion or similar type of comfort device.
Note #3: As discussed from NPL (Johnson) the shape of the dumbbell are well known to come in different shapes. Some are circular, square, hexagon, cylindrical, etc. As such, the cylindrical top portion is understood and met by the art of De Mayo.
It would have been an obvious matter of design choice to make the different portions of the cushion to be of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results

In regards to Claim 9, Bailey teaches: The manually adjustable patient positioning device of claim 1, but does not teach, wherein the cushion component is in the shape of a dumbbell.  
De Mayo teaches: wherein the cushion component (14) is in the shape of a dumbbell (the top portion of 14 is shown to be cylindrical better supporting the underneath knee portion of the patient - see note #3 discussing shape of dumbbell).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Bailey with these aforementioned teachings of De Mayo with the motivation of allowing for a more comfortable system such that the user does not have any pressure points during surgery/procedure and is more comfortable as the position of the body will be relatively similar over a long period of time and ulcers or sores could form without the use of a cushion or similar type of comfort device.
It would have been an obvious matter of design choice to make the different portions of the cushion to be of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

Response to Arguments
	Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive. 
Applicant’s Arguments:
	The Applicant points to three claim limitations from independent claim 1, shown below: 
"a pair of parallel guide rails;" 
"at least one anchor rail associated with the pair of parallel guide rails;" 
"a carriage assembly slidably mounted to the pair of parallel guide rails,..."
	
	Additionally the Applicant argues those three separate claim limitations with the following:

“Notably, however, Bailey's carriage 35 is slidably mounted to Bailey's rails 25 - not to Bailey's side frame members 10,11 that the examiner mapped to the recited "parallel guide rails." Consequently, the recited limitation that applicant's carriage assembly is "slidably mounted to the pair of parallel guide rails" is not anticipated by the teachings of Bailey, and the examiner does not suggest that any other prior art taken in combination with Bailey works to cure this deficiency of Bailey to fully anticipate the claimed solution.”
“Moreover, the Applicant submits that one of ordinary skill in the art would not have been motivated to modify the foundational reference of Bailey to anticipate the missing element in the combination and, therefore, modification of Bailey in view of other prior art references that may teach guide rails that are distinct and discrete from anchor rails would not have been obvious at the time of the invention. The foundational reference to Bailey teaches that the carriage 35 is slidaby mounted to the rails 25 and that the relative position of the carriage is governed by a locking mechanism 40 that leverages a set screw into those same rails 25. In this way, Bailey teaches rails 25 that do "double duty" for guiding and anchoring.” 
“Modifying Bailey such that side frame members 10,11 are somehow configured to mechanically interface with the carriage 35 and function as either guide rails or anchor rails, while the rails 25 are modified to no longer serve the "double duty" of guiding and anchoring, would change the operation of the Bailey solution for no justifiable reason (and so making such a combination would require impermissible hindsight). As such, no modification of Bailey in view of other art would operate to cure the deficiency of the prima facie case noted above.”

	The Examiner will explain their arguments further in the section below. 
Examiner’s Arguments:
	In regards to the instant invention and independent Claim 1 the Examiner points to the prior art and primary reference of Bailey (US 5462551 A). 
Regarding Argument 1, Bailey discloses the following:
Parallel Guide Rails = 10 and 11 (Fig. 1)
Anchor Rail = 25 (Fig. 1)
Carriage Assembly = 35 (Fig. 1)
		
As shown in Fig. 1, the guide rails (10/11) of Bailey are parallel to one another.

Regarding Argument 2, Bailey shows that the anchor rail (25) in Fig. 1 is associated with the parallel guide rails (10/11) as also shown in Fig. 1. As defined by Merriam-Webster, the term ‘associated’ is said to be:
 ‘joined together often in a working relationship’ AND/OR 
‘related, connected, or combined together’. 

Therefore, and as shown in Fig. 1 (or if viewing a more detailed view shown in Fig. 2) both the parallel guide rails (10/11) in addition to the anchor rail (25) are BOTH:
‘joined indirectly together in a working relationship,’ AND/OR
‘are related, connected or combined together via an indirect connection’

Regarding Argument 3 and A/B/C above, Bailey shows that the carriage assembly (35) in Fig. 1 is slidably mounted (via Claim 1 – ‘sliding movement’) to the pair of parallel guide rails (10/11) in Fig. 1. As defined by Merriam-Webster, the term mounted means ‘to attach to a support’. 
Therefore, as shown in Fig. 1 (or if viewing a more detailed view shown in Fig. 2) the carriage assembly (35) is attached and supported via the anchor rail (25) and is mounted in an indirect fashion to the guide rails (10/11) and the carriage assembly can also be slidably displaced when the device is to be adjusted into a different position. It is further noted, that all elements in the device provide either an indirect OR direct connection to one another, therefore the further defining arguments of A/B/C from above are considered to be taught by the primary reference of Bailey due to the indirect mounting capability between the carriage assembly and the guide rails.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/22/2022